United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1009
                                     ___________

In re: Mary Jo Hixon,                            *
                                                 *
               Debtor,                           *
------------------------------------------------ *
Fred C. Moon,                                    *
                                                 * Appeal from the United States
               Appellant,                        * Bankruptcy Appellate Panel
                                                 * for the Eighth Circuit.
        v.                                       *
                                                 *    [UNPUBLISHED]
Mark R. Anderson; Mary Jo Hixon,                 *
                                                 *
               Appellees.                        *
                                          ___________

                              Submitted: October 14, 2005
                                 Filed: October 31, 2005
                                  ___________

Before LOKEN, Chief Judge, LAY, and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       Bankruptcy trustee Fred C. Moon appeals from the decision of the Bankruptcy
Appellate Panel for the Eighth Circuit affirming the bankruptcy court’s1 ruling that the
transfer of Mark R. Anderson’s home to the Mary Jo Hixon Trust was void and that
the property was not, therefore, an asset of the Mary Jo Hixon bankruptcy estate.

      1
      The Honorable Arthur B. Federman, Chief Judge of the United States
Bankruptcy Court for the Western District of Missouri.
Moon v. Anderson (In re Hixon), 317 B.R. 771 (B.A.P. 8th Cir. 2004). On appeal, we
review the bankruptcy court’s factual findings for clear error and its conclusions of
law de novo. Drewes v. Vote (In re Vote), 276 F.3d 1024, 1026 (8th Cir. 2002).
Having carefully reviewed the record and applicable law, we conclude the bankruptcy
court did not clearly err in its findings of fact and did not err in its conclusions of law.
We therefore affirm for the reasons stated by the bankruptcy appellate panel.

       See 8th Cir. Rule 47B.
                       ______________________________




                                            -2-